DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
 
	Application Status
Claims 1-16 are pending and have been examined in this application. 
Claims 1, 6-10 are amended, claims 2, 5 are previously presented, claims 3-4, 11 are original. Claim 12 is listed as “original” in the claims filed 03/24/2022, but is previously amended. Claims 13-16 are new.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the end portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims throughout cite “the rod”, however these instances lack antecedent basis. The independent claims only recite “a fishing rod”, “a rod blank” or “a rod end side”. It is unclear if applicant is referring to one of these elements or to a new element. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 9232778 B1) to De Sernia.
In regards to claim 1, De Sernia anticipates a fishing rod having a rod blank (De Sernia; 210) which is configured to be attached to a fishing reel on a lower side, comprising: the rod blank (De Sernia; 210) including a main portion (De Sernia; 214) an end portion and a rear grip portion (De Sernia; elements 212, 220 of the rear grip portion are part of the end portion) which is continuous to a rod end side of the main portion (De Sernia; see FIG 7), an end surface (De Sernia; 100 or end of 220) of the rod blank on the rod end side being inclined such that the lower side (De Sernia; 128 or 229) extends farther in a rearward direction of the rod than an upper side (De Sernia; 128 extends farther rearward than 126, or 229 extends farther rearward than 226, see FIG 9 and FIG 4); and an end cap (De Sernia; 100) attached to the end portion of the rod blank (De Sernia; 220) on the rod end side, the end cap having a general shape of a single inverted triangle when viewed from a rear side along a longitudinal axis of the rod (De Sernia; see FIG 2 where 128 represents a single inverted triangle at each distinct location of the end cap when the rod is rotated such that one of 128 would be in an inverted orientation OR see contour of 124, 126 in FIG 4 which resembles a single triangular shape at that position).

    PNG
    media_image1.png
    590
    692
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    707
    785
    media_image2.png
    Greyscale

In regards to claim 2, De Sernia anticipates the fishing rod according to claim 1, wherein an end surface of the end cap (De Sernia; 124) on the rod end side is inclined such that the lower side (De Sernia; 128) extends farther in the rearward direction of the rod than the upper side (De Sernia; 128 extends farther rearward than 126, or where 128 extends farther rearward than the upper side of the rod end, see FIG 4).

In regards to claim 3, De Sernia anticipates the fishing rod according to claim 2, wherein the end cap (De Sernia; 100) has a guard wall (De Sernia; bend between 124 & 128 and then continuing to 122,128) projecting to the rod end side at least in a lower portion of a periphery of the end surface of the end cap (De Sernia; 124) on the rod end side (De Sernia; see where this guard wall projects outwards at a lower portion of a periphery of lower 124) and a projection amount of the guard wall gradually increases towards the lower side (De Sernia; see FIG 4 where lower of 124 projects gradually downwards and outwards from 126, allowing the guard wall to gradually project outwards towards the lower side).

In regards to claim 4, De Sernia anticipates the fishing rod according to claim 3, wherein the width (De Sernia; width of each of the guard walls at 128 as seen in FIG 5) of the guard wall gradually widens towards the lower side (De Sernia; when the orientation of the rod is positioned such that a triangular portion of the guard wall is widest at the bottom, the width of the guard wall widens towards the lower side).

In regards to claim 5, De Sernia anticipates the fishing rod according to claim 3, wherein the end cap has a base surface (De Sernia; 110) on the end surface of the end cap (De Sernia; 124 is on 110 at 126 see FIG 4), the guard wall surrounds the base surface (De Sernia; bend between 124 & 128 and then continuing to 122,128 surrounds 110), and an inclined angle of the base surface (De Sernia; 110 is inclined with respect to the main portion) relative to a plane orthogonal to a centerline of the main portion is smaller than an inclined angle of a rod end surface of the guard wall with respect to the orthogonal plane (De Sernia; angle of 110 with respect to the orthogonal plane to the centerline of the main portion of the rod is smaller than the angle created by an end surface of the guard wall: bend between 124 & 128).

In regards to claim 6, De Sernia anticipates a fishing rod including a rod blank (De Sernia; 210) to which a reel is configured to be attached on a lower side comprising: the rod blank having a main portion (De Sernia; 214), an end portion and a rear grip portion (De Sernia; elements 212, 220 of the rear grip portion are at the end portion) at the rod end side relative to the reel, and an end surface of the end cap (De Sernia; end of 100) on the rod end side being inclined such that the lower side (De Sernia; 128) extends farther in a rearward direction of the rod end side than the an upper side (De Sernia; 128 extends farther rearward than 126, see FIG 4), and an end cap attached to the end portion of the rod blank (De Sernia; 220) on the rod end side, the end cap having a general shape of a single inverted triangle when viewed from a rear side along a longitudinal axis of the rod (De Sernia; see FIG 2 where 128 represents a single inverted triangle at each distinct location of the end cap when the rod is rotated such that one of 128 would be in an inverted orientation OR see contour of 124, 126 in FIG 4 which resembles a single triangular shape at that position).

In regards to claim 7, De Sernia anticipates a fishing rod including a rod blank (De Sernia; 210) to which a reel is configured to be attached on an upper side and an end cap (De Sernia; 100) attached to an end portion of the rod blank on the rod end side, comprising: the rod blank (De Sernia; 210) having a main portion (De Sernia; 214) and a rear grip portion (De Sernia; 212, 220) at the rod end side relative to the reel, and an end surface of the end cap (De Sernia; end of 100) on the rod end side including a base surface (De Sernia; 110, 126) and a rear surface of a guard wall (De Sernia; bend between 124 & 128, and continuing to 122, 128), the base surface being inclined (De Sernia; portion of 110 that extends toward 112 in FIG 4 is inclined) at a first angle such that a lower side of the base surface (De Sernia; 126) extends farther in a rearward direction of the rod than an upper side of the base surface (De Sernia; 126 is inclined toward the rear toward 124 in Fig. 4 such that 126 is farther rearward than 110), the rear surface of the guard wall (De Sernia; bend 124 & 128 and continuing to 122, 128) being inclined at a second angle different from the first angle (De Sernia; bend at a second angle, see FIG 4 where the first and second angles are different) such that a lower side of the rear surface of the guard wall (De Sernia; 124 adjacent 126) extends farther in the direction of the rod end side than an upper side of the rear surface of the guard wall (De Sernia; 114, 128) and the base surface being recessed relative to the rear surface (De Sernia; the base surface 126 is recessed further inward relative to the rear surface: bend 124 & 128 and continuing to 122, 128).

In regards to claim 8, De Sernia anticipates a fishing rod having a rod blank (De Sernia; 210) which is configured to be attached to a fishing reel on an upper side, comprising: the rod blank (De Sernia; 210) including a main portion (De Sernia; 214) and a rear grip portion (De Sernia; 212, 220) which is continuous to a rod end side of the main portion (De Sernia; see FIG 7), and an end surface of the rod blank on the rod end side attachable to an end cap (De Sernia; 100) including a base surface (De Sernia; 110, 126) and a rear surface of a guard wall (De Sernia; bend between 124 & 128, and continuing to 122, 128), the base surface being inclined at a first angle (De Sernia; portion of 110 that extends toward 112 in FIG 4 is inclined) such that a lower side of the base surface (De Sernia; 126) extends farther in a rearward direction of the rod end side than the an upper side of the base surface (De Sernia; 126 is inclined toward the rear toward 124 in Fig. 4 such that 126 is farther rearward than 110), and the rear surface of the guard wall (De Sernia; bend 124 & 128 and continuing to 122, 128) being inclined at a second angle different from the first angle (De Sernia; bend at a second angle, see FIG 4 where the first and second angles are different) such that a lower side of the rear surface of the guard wall (De Sernia; 124 adjacent 126) extends farther in the direction of the rod end side than an upper side of the rear surface of the guard wall (De Sernia; 114, 128), and the base surface being recessed relative to the rear surface (De Sernia; the base surface 126 is recessed further inward relative to the rear surface: bend 124 & 128 and continuing to 122, 128).

In regards to claim 9, De Sernia anticipates the fishing rod according to claim 8, wherein the end cap is attached to an end portion of the rod blank on the rod end side (De Sernia; see FIG 7, cap 100 attached to the rod at its end).

In regards to claim 10, De Sernia anticipates the fishing rod according to claim 9, wherein the guard wall (De Sernia; bend between 124 & 128, and continuing to 122, 128) projects to the rod end side at least in a lower portion of a periphery of the end surface of the end cap (De Sernia; 124) on the rod end side and a projection amount of the guard wall gradually increases towards the lower side (De Sernia; see FIG 4 where lower of 124 projects gradually downwards and outwards from 126, allowing the guard wall to gradually project outwards towards the lower side).

In regards to claim 11, De Sernia anticipates the fishing rod according to claim 10, wherein the width (De Sernia; width of each of the guard walls at 128 as seen in FIG 5) of the guard wall gradually widens towards the lower side (De Sernia; when the orientation of the rod is positioned such that a triangular portion of the guard wall is widest at the bottom, the width of the guard wall widens towards the lower side).

In regards to claim 12, De Sernia anticipates the fishing rod according to claim 10, wherein the guard wall surrounds the base surface (De Sernia; bend between 124 & 128 and then continuing to 122,128 surrounds 110), and the first angle (De Sernia; portion of 110 that extends toward 112 in FIG 4 is inclined) of the base surface relative to a plane orthogonal to a centerline of the main portion is smaller than an the second angle (De Sernia; bend 124 & 128 at a second angle, see FIG 4 where the first and second angles are different) of the rear of the guard wall with respect to the orthogonal plane (De Sernia; angle of 110 with respect to the orthogonal plane to the centerline of the main portion of the rod is smaller than the angle created by an end surface of the guard wall: bend between 124 & 128).

In regards to claim 14, De Sernia anticipates the fishing rod according to claim 1, wherein vertices of the triangle are disposed adjacent a surface of the rod (De Sernia; see FIG 5 where vertices of any of 128 are adjacent to an outer surface of the rod).

In regards to claim 16, De Sernia anticipates the fishing rod according to claim 6, wherein vertices of the triangle are disposed adjacent a surface of the rod (De Sernia; see FIG 5 where vertices of any of 128 are adjacent to an outer surface of the rod).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9232778 B1) to De Sernia in view of (US 5696339 A) to Brennan.
In regards to claims 13 and 15, De Sernia teaches the fishing rod according to claim 1 and 6 respectively, but fails to teach wherein a longitudinal center of the rod is disposed within the inverted triangle.
Brennan teaches wherein a longitudinal center of the rod is disposed within the inverted triangle (Brennan; cross section FIGs 6-8 can be turned such that it’s inverted with a longitudinal center of the rod at the center is disposed within the inverted triangle).
De Sernia and Brennan are analogous art from similar fields of endeavor, i.e. handheld devices and end-caps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-section of De Sernia such that the triangle is inverted and the longitudinal center is disposed within the triangle, as taught by Brennan. The motivation for doing so would be to modify the handle such that the cross section is a triangular shape, improving the grip of the handle and feel in a user’s hand by fitting snugly and comfortably in the hand.

Claims 1-2, 6, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4962608 A) to Loomis in view of (US 5696339 A) to Brennan.
In regards to claim 1, Loomis teaches a fishing rod having a rod blank which is configured to be attached to a fishing reel on a lower side (Loomis; can attach to the lower side of the Reel), comprising: the rod blank (Loomis; 10) including a main portion (Loomis; 12), an end portion (Loomis; end of 14) and a rear grip portion (Loomis; 14) which is continuous to a rod end side of the main portion (Loomis; 12 extends continuously into 14), an end surface (Loomis; at 22) of the rod blank on the rod end side being inclined such that the lower side extends farther in a rearward direction of the rod than an upper side (Loomis; see FIG 1 or 2 where the surface at 22 is inclined such that a lower side of the surface is extended further outward, while the upper surface is further inward), and an end cap attached to the end portion of the rod blank on the rod end side (Loomis; plug member 22).
Loomis fails to explicitly teach the end cap having a general shape of a single inverted triangle when viewed from a rear side along a longitudinal axis of the rod.
Brennan teaches the end cap (Brennan; FIG 7) having a general shape of a single inverted triangle when viewed from a rear side along a longitudinal axis of the rod (Brennan; see FIGs 6-7 and FIG 5 where the triangle can be turned to be inverted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod of Loomis to have a generally triangular cap and cross section such as the one taught by Brennan. The motivation for doing so would be to provide a cap to protect the end of the handheld device, as well as provide the triangular cross-section improving the grip of the handle and feel in a user’s hand by fitting snugly and comfortably in the hand.

In regards to claim 2, Loomis as modified by Brennan teach the fishing rod according to claim 1, wherein an end surface of the end cap on the rod end side is inclined such that the lower side extends farther in the rearward direction of the rod than the upper side (Loomis; see FIG 1 or 2 where the surface of 22 is inclined such that a lower side of the surface is extended further outward, while the upper surface is further inward).  

In regards to claim 6, Loomis teaches a fishing rod including a rod blank to which a reel is configured to be attached on a lower side (Loomis; can attached to a lower side of the Reel) and an end cap (Loomis; 22) attached to an end portion of the rod blank (Loomis; 10) on a rod end side, comprising: the rod blank having a main portion (Loomis; 12), an end portion (Loomis; end of 14) and a rear grip portion (Loomis; 14) at the rod end side relative to the reel, and an end surface of the end cap on the rod end side being inclined such that the lower side extends farther in a rearward direction of the rod than an upper side (Loomis; see FIG 1 or 2 where the surface of 22 is inclined such that a lower side of the surface is extended further outward, while the upper surface is further inward), an end cap attached to the end portion of the rod blank on the rod end side (Loomis; see FIG 1).
Loomis fails to explicitly teach the end cap having a general shape of a single inverted triangle when viewed from a rear side along a longitudinal axis of the rod.
Brennan teaches the end cap (Brennan; FIG 7) having a general shape of a single inverted triangle when viewed from a rear side along a longitudinal axis of the rod (Brennan; see FIGs 6-7 and FIG 5 where the triangle can be turned to be inverted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod of Loomis to have a generally triangular cap and cross section such as the one taught by Brennan. The motivation for doing so would be to provide a cap to protect the end of the handheld device, as well as provide the triangular cross-section improving the grip of the handle and feel in a user’s hand by fitting snugly and comfortably in the hand.

In regards to claim 13, Loomis as modified by Brennan teach the fishing rod according to claim 1, wherein a longitudinal center of the rod is disposed within the inverted triangle (Brennan; see FIG 6 where the longitudinal center of the rod is within the inverted triangle).

In regards to claim 14, Loomis as modified by Brennan teach the fishing rod according to claim 1, wherein vertices of the triangle are disposed adjacent a surface of the rod (Brennan; see FIG 5 where the vertices of the triangle are adjacent to the exterior surface of the rod).

In regards to claim 15, Loomis as modified by Brennan teach the fishing rod according to claim 6, wherein a longitudinal center of the rod is disposed within the inverted triangle (Brennan; see FIG 6 where the longitudinal center of the rod is within the inverted triangle).

In regards to claim 16, Loomis as modified by Brennan teach the fishing rod according to claim 6, wherein vertices of the triangle are disposed adjacent a surface of the rod (Brennan; see FIG 5 where the vertices of the triangle are adjacent to the exterior surface of the rod).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4962608 A) to Loomis as modified by (US 5696339 A) to Brennan as applied to claim 1 and 6 above, in further view of (US 9232778 B1) to De Sernia.
In regards to claim 3, Loomis as modified by Brennan teach the fishing rod according to claim 2, but fails to teach wherein the end cap has a guard wall projecting to the rod end side at least in a lower portion of a periphery of the end surface of the end cap on the rod end side and a projection amount of the guard wall gradually increases towards the lower side.
De Sernia teaches wherein the end cap (Loomis; 22) (De Sernia; 100) has a guard wall (De Sernia; bend between 124 & 128 and then continuing to 122,128) projecting to the rod end side at least in a lower portion of a periphery of the end surface of the end cap (De Sernia; 124) on the rod end side (De Sernia; see where this guard wall projects outwards at a lower portion of a periphery of lower 124) and a projection amount of the guard wall gradually increases towards the lower side (De Sernia; see FIG 4 where lower of 124 projects gradually downwards and outwards from 126, allowing the guard wall to gradually project outwards towards the lower side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Loomis as modified by Brennan to have the gimble structure of De Sernia. The motivation for doing so would be to provide an engagement feature so a rod may engage with a rod holder, such that the rod does not rotate in an undesirable fashion during use. 

In regards to claim 4, Loomis as modified by Brennan and De Sernia teach the fishing rod according to claim 3, wherein the width (De Sernia; width of each of the guard walls at 128 as seen in FIG 5) of the guard wall gradually widens towards the lower side (De Sernia; when the orientation of the rod is positioned such that a triangular portion of the guard wall is widest at the bottom, the width of the guard wall widens towards the lower side).

In regards to claim 5, Loomis as modified by Brennan and De Sernia teach the fishing rod according to claim 3, wherein the end cap has a base surface (De Sernia; 110) on the end surface of the end cap (De Sernia; 124 is on 110 at 126 see FIG 4), the guard wall surrounds the base surface (De Sernia; bend between 124 & 128 and then continuing to 122,128 surrounds 110), and an inclined angle of the base surface (De Sernia; 110 is inclined with respect to the main portion) relative to a plane orthogonal to a centerline of the main portion is smaller than an inclined angle of a rod end surface of the guard wall with respect to the orthogonal plane (De Sernia; angle of 110 with respect to the orthogonal plane to the centerline of the main portion of the rod is smaller than the angle created by an end surface of the guard wall: bend between 124 & 128).

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 4962608 A) to Loomis in view of (US 9232778 B1) to De Sernia.
In regards to claim 7, Loomis teaches a fishing rod including a rod blank (Loomis; 10) to which a reel is configured to be attached on an upper side (Loomis; Reel can connect to an upper side of the rod blank 10) and an end cap (Loomis; 22) attached to an end portion of the rod blank on the rod end side, comprising: the rod blank having a main portion (Loomis; 12) and a rear grip portion (Loomis; 14) at the rod end side relative to the reel, and an end surface of the end cap on the rod end side being inclined such that the lower side extends farther in a direction of the rod end side than the upper side (Loomis; see FIG 1 or 2 where the surface of 22 is inclined such that a lower side of the surface is extended further outward, while the upper surface is further inward).  
Loomis fails to teach an end surface of the end cap on the rod end side including a base surface and a rear surface of a guard wall, the base surface being inclined at a first angle such that a lower side of the base surface extends farther in a rearward direction of the rod than an upper side of the base surface, and the rear surface of the guard wall being inclined at a second angle different from the first angle such that a lower side of the rear surface of the guard wall extends farther in the direction of the rod end side than an upper side of the rear surface of the guard wall, and the base surface being recessed relative to the rear surface.
De Sernia teaches an end surface of the end cap (De Sernia; end of 100) on the rod end side including a base surface (De Sernia; 110, 126) and a rear surface of a guard wall (De Sernia; bend between 124 & 128, and continuing to 122, 128), the base surface being inclined (De Sernia; portion of 110 that extends toward 112 in FIG 4 is inclined) at a first angle such that a lower side of the base surface (De Sernia; 126) extends farther in a rearward direction of the rod than an upper side of the base surface (De Sernia; 126 is inclined toward the rear toward 124 in Fig. 4 such that 126 is farther rearward than 110), and the rear surface of the guard wall (De Sernia; bend 124 & 128 and continuing to 122, 128) being inclined at a second angle different from the first angle (De Sernia; bend at a second angle, see FIG 4 where the first and second angles are different) such that a lower side of the rear surface of the guard wall (De Sernia; 124 adjacent 126) extends farther in the direction of the rod end side than an upper side of the rear surface of the guard wall (De Sernia; 114, 128), and the base surface being recessed relative to the rear surface (De Sernia; the base surface 126 is recessed further inward relative to the rear surface: bend 124 & 128 and continuing to 122, 128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod of Loomis to have the gimble taught by De Sernia. The motivation for doing so would be to provide an engagement feature so a rod may engage with a rod holder, such that the rod does not rotate in an undesirable fashion during use.

In regards to claim 8, Loomis teaches a fishing rod having a rod blank (Loomis; 10) which is configured to be attached to a fishing reel on an upper side (Loomis; Reel can connect to an upper side of the rod blank 10), comprising: the rod blank including a main portion (Loomis; 12) and a rear grip portion (Loomis; 14) which is continuous to a rod end side of the main portion (Loomis; 12 extends continuously into 14), and an end surface of the rod blank on the rod end side attachable to an end cap (Loomis; 22) being inclined such that the lower side extends farther in a direction of the rod end side than the upper side (Loomis; see FIG 1 or 2 where the surface at 22 is inclined such that a lower side of the surface is extended further outward, while the upper surface is further inward), and the base surface being recessed relative to the rear surface (De Sernia; the base surface 126 is recessed further inward relative to the rear surface: bend 124 & 128 and continuing to 122, 128).  
Loomis fails to teach the end cap including a base surface and a rear surface of a guard wall, the base surface being inclined at a first angle such that a lower side of the base surface extends farther in a rearward direction of the rod end side than the an upper side of the base surface, and the rear surface of the guard wall being inclined at a second angle different from the first angle such that a lower side of the rear surface of the guard wall extends farther in the direction of the rod end side than an upper side of the rear surface of the guard wall.
De Sernia teaches an end cap (De Sernia; 100) including a base surface (De Sernia; 110, 126) and a rear surface of a guard wall (De Sernia; bend between 124 & 128, and continuing to 122, 128), the base surface being inclined at a first angle (De Sernia; portion of 110 that extends toward 112 in FIG 4 is inclined) such that a lower side of the base surface (De Sernia; 126) extends farther in a rearward direction of the rod end side than the an upper side of the base surface (De Sernia; 126 is inclined toward the rear toward 124 in Fig. 4 such that 126 is farther rearward than 110), and the rear surface of the guard wall (De Sernia; bend 124 & 128 and continuing to 122, 128) being inclined at a second angle different from the first angle (De Sernia; bend at a second angle, see FIG 4 where the first and second angles are different) such that a lower side of the rear surface of the guard wall (De Sernia; 124 adjacent 126) extends farther in the direction of the rod end side than an upper side of the rear surface of the guard wall (De Sernia; 114, 128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod of Loomis to have the gimble taught by De Sernia. The motivation for doing so would be to provide an engagement feature so a rod may engage with a rod holder, such that the rod does not rotate in an undesirable fashion during use.

In regards to claim 9, Loomis as modified by De Sernia teach the fishing rod according to claim 8, wherein the end cap (Loomis; cap 22) (De Sernia; 100) is attached to an end portion of the rod blank on the rod end side (Loomis; see FIG 1).  

In regards to claim 10, Loomis as modified by De Sernia teach the fishing rod according to claim 9, wherein the guard wall (De Sernia; bend between 124 & 128, and continuing to 122, 128) projects to the rod end side at least in a lower portion of a periphery of an end surface of the end cap (De Sernia; 124) on the rod end side and a projection amount of the guard wall gradually increases towards the lower side (De Sernia; see FIG 4 where lower of 124 projects gradually downwards and outwards from 126, allowing the guard wall to gradually project outwards towards the lower side).

In regards to claim 11, Loomis as modified by De Sernia teach the fishing rod according to claim 10, wherein the width (De Sernia; width of each of the guard walls at 128 as seen in FIG 5) of the guard wall gradually widens towards the lower side (De Sernia; when the orientation of the rod is positioned such that a triangular portion of the guard wall is widest at the bottom, the width of the guard wall widens towards the lower side).

In regards to claim 12, Loomis as modified by De Sernia teach the fishing rod according to claim 10, wherein the guard wall surrounds the base surface (De Sernia; bend between 124 & 128 and then continuing to 122,128 surrounds 110), and the first angle (De Sernia; portion of 110 that extends toward 112 in FIG 4 is inclined) of the base surface relative to a plane orthogonal to a centerline of the main portion is smaller than an the second angle (De Sernia; bend 124 & 128 at a second angle, see FIG 4 where the first and second angles are different) of the rear of the guard wall with respect to the orthogonal plane (De Sernia; angle of 110 with respect to the orthogonal plane to the centerline of the main portion of the rod is smaller than the angle created by an end surface of the guard wall: bend between 124 & 128).

Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive.
Applicant argues that “De Sernia fails to disclose an end cap having a general shape of a single inverted triangle when viewed from a ear side along a longitudinal axis of the rod.”
Examiner respectfully disagrees, the claim language requires that a single inverted triangle be present on the end cap, but does not exclude other triangular shapes being present. De Sernia teaches an end cap with a general shape of a single inverted triangle when viewed from a rear side along a longitudinal axis of the rod, because at least one of the base protection segments 128 represents a single inverted triangle at each distinct location of the end cap.
Applicant argues that De Sernia fails to disclose a base surface that is recessed relative to a rear surface.
Examiner respectfully disagrees, since the base surface which is defined as 126 is recessed further inwards than the rear surface.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090320352 A1 to Underwood teaches a rod with a triangular cross section which can be turned to be inverted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647